Citation Nr: 0009941	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purpose of entitlement to 
accrued benefits. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1987 to January 
1990 and December 1990 to June 1991.  He died in July 1997 of 
multiple injuries sustained in an automobile accident.  The 
appellant is the veteran's widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  

In light of the decision reported below, the issue of 
entitlement to DIC benefits will be remanded.  The appellant 
is claiming that the veteran's death was due to PTSD, which 
should be service-connected.  


FINDING OF FACT

Evidence in the veteran's claims folder at the date of his 
death includes VA hospitalization and treatment records that 
contain diagnoses of PTSD based on the veteran's description 
of incidents that he considered to be stressors during his 
active military service.


CONCLUSION OF LAW

The veteran submitted evidence of a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to accrued 
benefits that were due the veteran because she is his legal 
widow and, at the time of his death, he was entitled to 
service-connected disability benefits from VA for PTSD.

As an initial matter, the Board notes that the appellant's 
claim for accrued benefits is well-grounded, meaning her 
claim is at least "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

The law and regulations governing claims for accrued benefits 
provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (1999); see also Jones v. Brown, 8 Vet. 
App. 558, 560 (1996).

Although the appellant's claim for accrued benefits in this 
appeal is separate from the claim for service connection that 
the veteran filed prior to his death, the accrued benefits 
claim is "derivative of" the claim for service connection 
and, by statute, the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

Precedent holdings of the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), have provided guidance for the adjudication of 
claims for service connection for PTSD.  See e.g. Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 
128 (1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  
Service connection for PTSD requires (1) A current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138 (citing 38 C.F.R. § 3.304(f)).

Accepting the evidence at face value, for the purpose of 
determining whether the claim for service connection for PTSD 
was well grounded, the Board notes that the veteran's claims 
folder contains diagnoses of PTSD and statements of the 
veteran describing stressors that he experienced during his 
military service.  Moreover, the diagnosis of PTSD itself 
provides the necessary nexus evidence, that is, is it based 
on the veteran's description of stressor events during his 
military service.  Therefore, I find this claim well 
grounded.  

Further development by the RO is necessary, which will be 
addressed in the REMAND portion of this decision. 


ORDER

The claim of entitlement to service connection for PTSD, for 
the purpose of entitlement to accrued benefits, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

In pertinent part, 38 U.S.C.A. §  5121(a) provides that a 
veteran's surviving spouse may receive "accrued benefits" 
consisting of up to two years of due but unpaid benefits to 
which the veteran "was entitled . . . based on evidence in 
the file at date of death." See generally Conary v. 
Derwinski, 3 Vet. App. 109, 115 (1992) (Steinberg, J., 
concurring) (section 5121(a) requirement that there be 
evidence in the file at date of death is one of the basic 
statutory eligibility requirements for accrued benefits 
claim).

In the instant case, at the time of the veteran's death, 
certain documents were not contained in the claims file.  
When an appellant presents a well-grounded claim, the 
Secretary has a duty to assist the veteran in developing the 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 80-81 (1990).  The veteran did 
present "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy, 1 Vet. App. at 
81.  Once the veteran has presented such a claim, the burden 
is shifted to the Secretary to assist the veteran in 
developing "all relevant facts, not just those for or against 
the claim."  Murphy, 1 Vet. App. at 82.

In regards to the requirement that accrued benefits must be 
based on evidence in the file at date of death, the Board 
notes that the Court, in Hayes v. Brown, 4 Vet. App. 353 
(1993), held that portions of VA ADJUDICATION PROCEDURE 
MANUAL M21-1 affecting what post-date-of-death evidence may 
be considered were substantive rules.  4 Vet. App. at 360.  
Consequently:  

Evidence "in file" includes the 
following, even if such reports are not 
reduced to writing or are not physically 
placed in file until after death:

(1) Service Department records; 
(2) Reports of VA hospitalization;
(3) Reports of treatment of examination 
in VA medical centers including those in 
outpatient treatment folders;
(4) Reports of hospitalization, treatment 
or examinations authorized by VA; and 
(5) Reports of autopsy made by VA on the 
date of death.  Id.

In addition, the Court noted that the manual provided for the 
acceptance of evidence after the veteran's death for 
verifying or corroborating evidence "in file" at death.  
Id.  

With regard to combat service and stressor verification, the 
record does not reflect that the veteran received any awards 
or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (1999); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38.

The veteran before his death provided accounts of his 
stressful experiences.  In light of the Court's precedent 
holdings cited above, the Board finds that it will be 
necessary for the RO to address the matter of whether there 
is sufficient corroboration of the veteran's stressors.  In 
Moreau, the Court stated that credible supporting evidence of 
a stressor may be obtained from service records or "other 
sources."  Id. at 395.  

It is noted that the veteran's complete personnel records 
were not obtained by the RO, nor were the veteran's stressors 
verified by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The record shows that the RO has 
made numerous attempts to gather the veteran's service 
medical records from the National Personnel Records Center 
(NPRC); however, those attempts were unsuccessful.  In July 
1997, the NPRC directed the RO to try to obtain service 
medical records from the Tennessee Army National Guard.  In 
turn, in January 1998, the RO was directed to contact the VA 
Records Management Center in St. Louis, Missouri.  The claims 
file does not show further attempts by the RO.  

In regards to the veteran's service personnel records ("201 
file"), in March 1994, the RO requested these documents from 
the NPRC, however, at that time they were not available.  
Since that time, the RO has tried only to obtain the service 
medical records.  It does not appear that the RO has 
attempted to obtain the veteran's "201 file" from the 
Tennessee Army National Guard.  An October 1997 Report of 
Contact report shows that the appellant has also tried to 
obtain the veteran's records from the Army National Guard.  
These records should be included in the claims folder.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the veteran's 
statements regarding the stressors to 
which he was exposed during service.  The 
appellant should be informed that she 
might submit independent evidence (from 
military as well as nonmilitary sources) 
that she might have in her possession 
that would tend to corroborate the 
veteran's stressors.  The RO should 
assist the appellant in obtaining such 
evidence, if appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  If the information is sufficient to 
permit the USASCRUR to attempt to 
document the reported stressors, the RO 
should request the USASCRUR to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
case is not referred to USASCRUR, the RO 
should indicate in the record why the 
case was not referred.

3.  The RO should then review the claims 
and if the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The limitation concerning evidence considered in 
adjudicating the claim for accrued benefits is noted, 
however.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


